Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to an application filed 7/1/2021 claiming domestic priority to U.S. provisional application No. 63/048,017 filed 7/3/2020.

As filed, claims 1-20 are pending, wherein claims 19 and 20 are new.

Election/Restrictions
Applicant’s election without traverse of Group I – Claims 1-17 in the reply filed on 8/12/2022 is acknowledged.  Regarding the newly added claims 19 and 20, they are drawn to the invention of the abovementioned Group I  and thus, claims 19 and 20 will also be examined herein.

Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/2022.

Regarding the election of species requirement, Applicant elected the species of 
    PNG
    media_image1.png
    74
    263
    media_image1.png
    Greyscale
, which is found in paragraph 046 of the instant specification.  The claims, which read on the elected species, are instant claims 1, 2, 5, 6, 8, 12-14, 17, and 19, according to Applicant’s reply filed on 8/12/2022.  However, the Examiner finds that “phenoxybenzyl” for instant variable R1  in claims 8 and 19 has the structure of 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, which does not read on the elected species.  Accordingly, only claims 1, 2, 5, 6, 12-14, and 17 will be examined herein.

Claims 3, 4, 7-11, 15, 16, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  

Examination will begin with the elected species.  In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended.  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, does not make a contribution over the prior art.  

According to MPEP 803.02: should the elected species appear non-allowable, the search of the Markush-type claim will not be extended.  The Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration.


While searching for prior art on the elected species, prior art was found that anticipated other species encompassed by the claims.  Both prior art rejections were made below in order to advance compact prosecution.

Priority
The instant application is an application filed 7/1/2021, which claims the benefit under 35 USC 119 (e) from US Provisional Applications No. 63/048,017 filed 7/3/2020.
With respect to the claim for the benefit of an effective U.S. filing date, it is noted that “the written description and drawing(s) (if any) of the provisional application must adequately support and enable the subject matter claimed in the nonprovisional application that claims the benefit of the provisional application.  In New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294, 63 USPQ2d 1843, 1846 (Fed. Cir. 2002), the court held that for a nonprovisional application to be afforded the priority date of the provisional application, 'the specification of the provisional must contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms' to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application" [MPEP 201.11A - emphasis in original].  
It is noted that the requirement for support is evaluated for each claim individually such that different claims may be examined with different effective filing dates.  In the instant case, the ‘017 provisional applications only provided support for the compound of instant formula (I), wherein instant variable R1 is drawn to unsubstituted 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
and the following:  


    PNG
    media_image4.png
    85
    653
    media_image4.png
    Greyscale

(claim 1 of the ‘017 provisional application)

Accordingly, the instant compounds, wherein R1 is phenoxybenzyl , as shown in claims 1, 2, 5, 6, and 17, are examined with an effective filing date of 7/1/2021 (the filing date of the instant application; i.e. earliest filing date) because the instant compounds, wherein R1 is phenoxylbenzyl having the structure of 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, as shown in claims 1, 2, 5, 6, and 17, are not disclosed and supported by the ’017 provisional application. 
As for claims 12-14, they are examined with an effective filing date of 7/3/2020 (the filing date of the ‘017 provisional application), since the entire scope of these claims are fully disclosed and supported by the ‘017 provisional application.
Should applicant desire that the benefit of an earlier effective filing date be according any of the instant claims, the claims must be amended such that they are fully supported by the ‘656 provisional application.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 6, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

a)	Applicant’s amendment with respect to amended claim 1 herein has been fully considered but is deemed to insert new matter into the claim since the specification as originally filed does not provide support for the newly added limitation of “phenoxybenzyl” for instant variable R1 as instantly claimed.
The instant specification and the originally filed claims (i.e. filed 7/1/2021) only provide support for R1 is unsubstituted 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
and the following:  


    PNG
    media_image4.png
    85
    653
    media_image4.png
    Greyscale

and thus, unsubstituted and substituted phenoxybenzyl (corresponds to structure of 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
) is considered new matter.

Supports in the originally filed claims and instant specification:

    PNG
    media_image4.png
    85
    653
    media_image4.png
    Greyscale

(claim 1 of the originally filed claims)


    PNG
    media_image7.png
    109
    602
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    114
    600
    media_image8.png
    Greyscale

(claims 12-14 of the originally filed claims)

Adequate written description means that, in the specification, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the [claimed] invention.”  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991).  
See MPEP 2163 regarding the guidelines for the written description requirement: "The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). 
See MPEP § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). 
Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).”

b)	Regarding claims 2, 5 ,6, and 17, these claims are dependent of claim 1, and they failed to correct the defective issue in claim 1, which rendered these claims improper.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 12-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Designing and exploring active N’-[(5-nitrofuran-2-yl) methylene] substituted hydrazides against three Trypanosoma cruzi strains more prevalent in Chagas disease patients”, hereinafter Palace-Berl.

Regarding claims 1, 2, 5, 6, 12-14, and 17, Palace-Berl, for instance, teaches the following compound or pharmaceutical composition thereof having anti-Trpanosoma cruzi activity.   The abovementioned pharmaceutical composition would have been inherently made with a diluent, carrier, or excipient, when the following compound was tested for anti-Trpanosoma cruzi activity.

    PNG
    media_image9.png
    457
    1075
    media_image9.png
    Greyscale

(pg. 330, abstract)


    PNG
    media_image10.png
    155
    588
    media_image10.png
    Greyscale

(pg. 331, Fig. 1B)

    PNG
    media_image11.png
    118
    225
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    34
    63
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    109
    145
    media_image13.png
    Greyscale
 (pg. 332, Scheme 1, compound c21)

Wherein: instant variable R1 is phenyl substituted by a phenoxy group; instant variable R2 is H; instant variable R4 is H; and instant variable R3 is furan substituted by a nitro group.


    PNG
    media_image14.png
    120
    1571
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    23
    1564
    media_image15.png
    Greyscale

(pg. 334, Table 1, compound c21)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 12-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Palace-Berl.


Regarding claims 1, 2, 5, 6, 12-14, and 17:
Determining the scope and contents of the prior art:   
	Palace-Berl, for instance, teaches the abovementioned compound or pharmaceutical composition.

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compound, Palace-Berl, for instance, did not explicitly teach the phenoxy substituent connected to the phenyl ring at the meta-position (see arrow below).

    PNG
    media_image16.png
    145
    145
    media_image16.png
    Greyscale

Finding of prima facie obviousness --- rationale and motivation:   
	MPEP 2144.09.II. states, “Compounds which are positional isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differeing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977).
	The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds (i.e. positional isomer) would possess similar activity (i.e. they would be used as drugs having anti-Trpanosoma cruzi activity).
	Accordingly, one of ordinary skill would be motivated, form the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility.  The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the instant claims are prima facie obvious.	

Claim Objections
Claim 1 is objected to because of the following informalities:  
a)	Regarding claim 1, the claim recites the following phrases:

    PNG
    media_image17.png
    83
    642
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    86
    644
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    81
    642
    media_image19.png
    Greyscale


	Wherein “optionally substituted” in respect to “each hydrogen atom” in the abovementioned phrases can be further clarified by reciting -- optionally sreplaced --.
Appropriate correction is required.

Conclusion
Claims 1, 2, 5, 6, 12-14, and 17 are rejected.
Claim 1 is objected.
Claims 3, 4, 7-11, 15, 16, and 18-20 are withdrawn.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626